Case 6:18-cr-00016-RWS-KNM Document 125-3 Filed 10/09/18 Page 1 of 2 PageID #: 1501




                             Foreman of the Grand Jury




            Origina!- Pink           State's Copy- Green   Defendanfs Copy. Canary
Case 6:18-cr-00016-RWS-KNM Document 125-3 Filed 10/09/18 Page 2 of 2 PageID #: 1502




 the foregoing contains   a   true and correct copy of the Indictment in Cause No'          ofthe State ofTexas
                                                                     file in this ofTice.
                                                             as now on

         IN TESTIMONY WHEREOF                  I   hereto set my hand and seal' this                    day of




                   Deputy
